 KANSAS CITY REPERTOR
Y THEAT
RE, INC
. 147 Kansas City Repertory Theatre, Inc.
 and
 Kansas City
 Federation o
f Musicians, Local 34
Œ627, A.F.M.
, Petitioner.  
Case 17
ŒRCŒ12647
 November 1
6, 2010
 DECISION ON REVIEW A
ND ORDER
1 BY MEMBER
S BECKER
, PEARCE
, AND 
HAYES
 On December 28, 2009, the Regional Directo
r for R
e-gion 17 issued a Dec
ision and Direction of Election (pe
r-tinent portions are attached).  H
e found that the pet
i-tioned
-for unit of musicians was an appropriate unit for 
collective
 bargaining.  In determining voter eligibility, 
the Regional Director a
pplied the 
Juilliard 
eligibility 
formula.
 2    Thereafter, in accordance with Section 102.67 of the 
Board
™s Rules and Regulations, the Employer filed a 
timely request for review.  The Employer contends that 
the musicians are not eligible to vote because th
e re-quested unit consists e
ntirely of temporary or irregularly 
employed casual employees who do not have any esta
b-lished pattern of regular employment or any reasonable 
or substantial expectation of continued or future e
m-ployment, and thus no eligibility f
ormula is appropriate.  
On May 24, 2010, the Board granted the E
mployer™s 
request for review.  The Employer filed a brief on r
e-view.
  After carefully reviewing the entire record, inclu
d-ing the brief on review, 
we have decided to affirm the 
Regional Dire
ctor™s decision.  
 To begin, the Employer™s request for review relies 
solely on cases that hold that temporary or intermittent 
employees cannot vote in an election taking place in a 
unit including full
-time or regular part
-time employees 
with whom the tempora
ry or intermittent employees do 
not share a community of interest.
3  
The cases cited by 
the Employer are inapposite here because all of the e
m-ployees in the petitioned
-for unit work intermittently, and 
the E
mployer does not argue that they do not share a 
community of interest with one another.  The logical 
consequence of the Employer™s argument is that temp
o-rary or intermittent employees cannot exe
rcise the rights 
vested in employees by Section 9 of the Act.  However, 
no such exclusion appears in the defini
tion of employees 
1 The National Labor Relations Board has delegated its authority in 
this proceeding to a three
-member panel.
 2 Juilliard Sch
ool
, 208 NLRB 153, 155 (1973).  Under this formula, 
all musicians employed by the Employer on two produ
ctions for a total 
of 5 working days over a 
1-year period or 15 days over a 
2-year period 
would be 
included in the unit.
 3 See 
Columbus Symphony Orchestr
a, Inc
. 350 NLRB 523 (2007); 
Wadsworth Theatre Management
, 349 NLRB 122 (2007); 
Steppenwolf 
Theatre Co
., 342 NLRB 69, 71 (2004); 
Marian Medical Center
, 339 
NLRB 127, 128 (2003); 
and 
Trump Taj Mahal Casino
, 306 NLRB 294 
(1992), enfd. 2 F.3d 35 (3d Cir. 1993
).  or elsewhere in the Act.  Although the employees in the 
petitioned
-for unit work intermittently, in many indu
s-tries employees with little or no expectation of continued 
emplo
yment with a particular employer engage in stable 
and successful
 collective bargaining
Šfor example, a
c-tors and construction workers, to name just two such 
groups.
4  We believe the Act vests in such employees, 
rather than in the Board, the decision whether they will 
benefit from collective bargaining.  See 
Management 
Training Corp
., 317 NLRB 1355 (1995).  Accordingly, 
we find that the employees in the petitioned
-for unit had 
a right to pet
ition and the Regional Director properly 
processed that petition.  
 The only issue remaining is whether the Regional D
i-rector applied 
a proper eligibility fo
rmula.  Here, the 
request for review does not argue that a different eligibi
l-ity formula should be applied.  Rather, the request for 
review merely contends that the petitioned
-for unit co
n-sists of temporary e
mployees who are not elig
ible to vote 
under any of the Board™s eligibility formulas.  Thus, we 

find that the Employer has not shown that 
the 
Regional 
Director™s use of the 
Julliard
 formula was unreasonable 
under the circumstances presented.  
 For all of the above reasons, we concl
ude that the R
e-gional Director applied an appropriate eligibility formula 
to determine whether the emplo
yees in the petitioned
-for 
unit were eligible to vote.  Accordingly, the Regional 
Director™s Decision and Direction of Election is a
f-firmed.  
 ORDER 
 Th
is proceeding is remanded to the R
egional Director 
for further appropriate action, inclu
ding the opening and 
counting of the ballots cast in the January 22, 2010 mail 

ballot election.  
  4 Our dissent
ing
 colleague relies 
excl
usively 
on 
DIC Entertainment, 
L.P
., 328 NLRB 660, 660 (1999), enfd. 238 F.3d 434 (D.C. Cir. 2001)
, and 
American Zoetrope Productions, Inc.
, 207 NLRB 621, 622 (1973)
.  However, in both of those cases, like here, the
 Board adopted eligibility 
formulas reasonably calculated to permit those employees to vote who 
shared a community of interest given the particular nature of their e
m-ployment.  In other words, in both of those cases, the Board issued or 
declined to review 
the issuance of a direction of election.  Neither the 
Employer nor our dissenting colleague cites any case in which a pet
i-tion for an election was dismissed solely on the grounds that the e
m-ployees seeking representation were temporary employees.  
Moreover
, in the two cases cited in the dissent, the only evidence that employees 
had an ﬁexpe
ctancy of future employmentﬂ was that some employees 
were rehired by the employer within a reasonable period of time.  Sim
i-larly here, although the Employer does not main
tain a recall list, there 
is evidence that some employees have been hired for multiple produ
c-tions and one employee was hired during more than one production 

season. Finally, although some musicians may work only on one pr
o-
duction, the productions here inc
lude 25
Œ45 performances and run 
approximately 1 to 2 months.    
 356 NLRB No. 28
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 148 MEMBER 
HAYES
, dissenting.
 I would reverse the Regional Director and d
ismiss the 
petition seeking a unit of only the E
mployer™s musicians.  
In the entertainment industry, where, as here, petitioned
-for units may consist e
ntirely of employees that have an 
irregular or sp
oradic pattern of employment, the Board 
devises formulas
 that deem eligible to vote those e
m-ployees that have a ﬁreal continuing interest in the terms 
and conditions of employment offered by the employer.ﬂ  
DIC Entertainment, L.P.
, 328 NLRB 660, 660 (1999), 
enfd. 238 F.3d 434 (D.C. Cir. 2001) (quoting 
Trump Taj
 Mahal Casino Resort
, 306 NLRB 294, 296 (1992)).  That 
is, employees in these circu
mstances are eligible to vote 
only if they ﬁhave a reasonable expectancy of future e
m-ployment with the Employer.ﬂ  
American Zoetrope Pr
o-ductions, Inc.
, 207 NLRB 621, 622 (19
73).  
 The evidence here fails to establish that the petitioned
-for musicians have a reasonable expe
ctation of future 
employment with the Employer.  Rather, the evidence 
shows that the number of productions requiring mus
i-cians is limited and few m
usicians 
have ever performed 
in more than one of these productions.  The Employer 

puts on seven to eight productions each season.  During 

the past three seasons, it has only required the use of m
u-sicians during one production each season.  The styles 
and skill sets
 required of these musicians vary from pr
o-duction to production.  Indeed, only one musician has 

ever performed in more than one season.  During the 
current season, although the Employer, for the first time, 

put on back
-to-back productions requiring musicia
ns, 
only a few musicians appeared in both productions.  

Moreover, the Employer lacks a single, standardized 
means for recruiting musicians, such as a call or hiring 
list of previously
 employed musicians.  Given this min
i-mal evidence of rehire, even those f
ew musicians who 
happened to have performed during two produ
ctions this 
season cannot reasonably expect to work in the future for 
the Employer.  Contrary to the R
egional Director, there 
is thus no reason to apply an eligibility formula here.  
 The term ﬁte
mporary employeeﬂ is somewhat confu
s-
ing here.  Such an employee is hired on a date certain 

with the understanding that the job will end on a date 

certain, or at least at some time in the foreseeable future.  
In some instances, a person may have a reasonabl
e e
x-pectation of being hired again and again on the same 
temporary basis, i.e., each job 
period is for a limited 

term.  
That pattern of reemployment is not unusual in 
certain industries, including the entertainment industry.  
This was, in fact, the employm
ent pattern of the ﬁper 
diemﬂ e
mployees in 
The Juilliard School
, 208 NLRB 
152 (1974).  In 
Juilliard
, the Board stated that ﬁthe  re
c-ord shows that many of these employees work for per
i-ods of time which indicate repetitive emplo
yment and 
which permit them r
easonably to anticipate reemplo
y-ment in the near or foreseeable f
uture.  The Employer 
hires from the same labor ma
rket and some of these ‚per 
diems™ work for as long as 35 weeks.  Although it uses 

no rehire list, we find that the Employer makes a practice 
of hiring employees who are experienced with the facil
i-ties at Juilliard and have proven through past perfo
r-mance their capacity to perform their job functions.ﬂ  Id. 
at 154.
 In the factual context of 
Juilliard
, a bargaining unit 
consisting entirely of ﬁte
mporary emplo
yeesﬂ is viable, 
and an appropriate formula can be applied to determine 
who among the group of recu
rring hires worked often 
enough to be deemed elig
ible to vote.  The temporary 
employees in the pr
esent case are of a different kind, 
however.  V
irtually all of the live musicians work once, 
for a limited time on a particular stage production, and 

never return to work for the Employer again.  Their st
a-tus is no di
fferent from temporary employees in many 
other industries who have no expectation of r
eemplo
y-ment with a particular employer, no community of inte
r-ests with permanent employees of that e
mployer, and no 
continuing community of interest among themselves 

rel
ative to that employer™s wor
kplace.
 I question whether 
parties can engage in stable and
 successful co
llective 
bargaining for a unit consisting solely of such emplo
y-ees.  Thus, under these circumstances, I would dismiss 

the petition.
     APPENDIX
 DECISION AND DIRECTI
ON OF ELECTION
 . . .  . I. DECISION
 For the reasons detailed herein, I conclu
de that the nature of 
the E
mployer™s operations warrants the use of an alternative 
eligibility formula as set forth in 
The Julliard School
, 208 
NLRB 153 (1974)
, and pursuant to that formula, a bargaining 
unit of musicians employed by the Employer does cons
titute an 
appropriate unit for the purpose of collective
-bargaining. 
 Accordingly, the following employees of the Employer co
n-stitute a unit appropriate for the purpose of collective bargai
n-ing with in the meaning of Section 9(b) of the Act:
  All musicians
 employed by the Kansas City Repertory The
a-
tre, Inc. at its venues located at 4949 Cherry, Kansas City, 
MO  64110 and 1 HR Block Way, Kansas City, MO  64105, 
on two productions for a total of five working days over a 
one-year period, or 15 days over a two
-year period, but 
EXCLUDING the artistic director, music director, administr
a-
tive and/or managerial emplo
yees, and supervisors as defined 
by the Act, and all other e
mployees.  
  KANSAS CITY REPERTOR
Y THEATRE
, INC
. 149 II. ISSUE
 The Petitioner seeks a bargaining unit of all musicians cu
r-rently empl
oyed by the Employer for the 2009
Œ2010 season.  
The Petitioner maintains that the petitioned
-for employees co
n-stitute an appropriate unit through the use of the Board™s trad
i-tional eligibility formula set forth in 
Davison
-Paxon Co
., 185 
NLRB 21 (1970)
, or 
the alternative formula established in 
The 
Julliard School
, 208 NLRB 153 (1974)
, due to the ﬁunique 
conditionsﬂ found within the Employer™s industry.  The E
m-ployer asserts that the requested unit is inappropr
iate, regardless 
of the eligibility formula util
ized, because the pet
itioned
-for 
unit consists of temporary or irregularly casual employees who 
have no reasonable expectation of continued employment. 
 At the close of the hearing the parties were invited to submit 
briefs on the issues raised herein. 
 III. OVERVIEW OF OPERATIO
NS The Employer, a Missouri corporation, operates two theatres 
in Kansas City, Missouri at which it provides live professional 

theatr
ical performances.  The Employer™s Spencer Theatre is 
located at 4949 Cherry on the campus of the Uni
versity of Mi
s-souri
-Kansas City and its Copaken Stage is located in the Po
w-er & Light District in downtown Kansas City.  The E
mployer™s 
staff operates year
-round planning and producing shows.  Since 
at least its 2006
Œ2007 season, the Employer puts on 7 to 
8 pro-ductions each year covering a 
9Œ1/2
 to 10
-month period.  Each 
season is different from the previous one with presentations of 

new performances.  Each production i
ncludes approximately 25 
to 45 performances.  In addition to its performances, the E
m-ploy
er also holds actor forums, mee
tings with creative teams, 
educational activities with student talk
-backs with audience 
members, and special event nights.  
 The Employer has a board of directors, with an artistic dire
c-tor that serves as the head of the thea
tre.  Under the artistic 
director are the managing director, who supervises all admini
s-trative employees, and the producing director, who supervises 
the production employees.  The Employer utilizes anywhere 
between 30 to 60 employees on its production side
 to put on a 
show, depending on the size of the produ
ction.  This includes, 
but is not limited to, directors, writers, actors, performers, 
stagehands, set directors, costume personnel, and backstage 
help.    
 During each performance season of 20
06Œ2007, 20
07Œ2008, 
and 2008
Œ2009, the Employer conducted one musical produ
c-tion in which it hired musicians.  In the current 2009
-2010 se
a-son, the E
mployer has conducted two such musical shows.  
Into 
the Woods
 ran from September 11 through October 14, 2009.  
A Chris
tmas Story, the Musical
 (hereafter referred to
 as Chris
t-mas Story)
, began on November 15, 2009 and is sche
duled to 
end on January 3, 2010.  The Employer also plans on perfor
m-ing a third musical this season, 
Venice
, scheduled to run from 
April 9, 2010 to Ma
y 9, 2010. 
 The Employer hires musicians on an ﬁas neededﬂ basis, b
e-cause not all of its productions require the use of musicians.  
For e
xample, a show might be a nonmusical production or the 
Employer might utilize recorded music or music provided by 
the s
how™s actors.  The Employer uses a number of methods in 
determining whether to hire musicians and which musicians to 
hire.  The Employer has used a creative team (the individuals 

who created the musical piece), local auditions, recommend
a-tions from the mus
ical director, and consultants in order to 
identify musicians that compliment a particular musical comp
o-sition.  The styles and skill sets required of its musicians varies 

from show to show.  The Employer does not give preferences 
or maintain a hiring list
 of those musicians it has hired for pr
e-vious perfor
mances.  It uses both local musicians as well as 
musicians from around the country.
 For the 2009
Œ2010 performance season, the Employer hired 
musicians for 
Into the Woods 
and 
Christmas Story 
and antic
i-pate
s hi
ring two musicians for 
Venice
.  The Employer hired 
10 musicians to perform for the duration of 
Christmas Story
 until 
its scheduled closing date of January 3, 2010.  Those musicians 

are Tom Aber, Stephanie Bryan, Daniel Doss, Jeff Harshbarger, 
Ron Hatho
rn, Stephen Molloy, Don Strom, Charles Wines, 
Sam Wisman, and Andrew Yates.
2  These individuals were 
hired pursuant to letters of understanding signed by each mus
i-cian and the Employer™s 
general 
manager.  Each letter of u
n-derstanding sets forth the musicia
n™s part or instrument in 
Christmas Story
, the specific duration of employment for 
Christmas Story
 begi
nning November 15, 2009 and terminating 
on January 3, 2010, r
ehearsal and performance schedules
,3 and 
the terms and conditions of the musician™s employme
nt while 
employed by the Employer for that designated period of time.  

Of the ten musicians hired for 
Christmas Story
, only Daniel 
Doss, Jeff Harshbarger, and Stephen Molloy have previously 
been employed by the Employer as a musician in one of its 
performa
nces.  Harshbarger and Molloy worked on 
Into the 
Woods
 from September 7 through October 11, 2009 and Doss 
worked on the same production beginning August 18, through 
October 11, 2009.  Harshbarger had also been prev
iously hired 
by the E
mployer as a musician
 in 
A 
Marvelous Party
 between 
February 22, 2008 and March 23, 2008.  Although the Emplo
y-er anticipates hiring two musicians for the upcoming produ
c-tion of Venice, it does not plan on hiring any of the current 
musicians performing in 
Christmas Story
 as 
Ve
nice is a ﬁhip
-hopﬂ production and will require a keyboard and drum skill set, 
which are a different skill set than those possessed by the mus
i-cians currently performing in 
Christmas Story
.  As of the date 
of the hearing, the Employer is conside
ring 40 to 50
 titles for its 
2010
Œ2011 season, but has not made any decisions on partic
u-lar shows to be conducted, musical or otherwise.  However, it 
does know that it will not have a repeat performance of 
Chris
t-mas 
Story
 next season.
 IV. ANALYSIS 
 The Board™s most wid
ely used formula for determining voter 
eligibility for on
-call or part
-time employees was set forth in 
Davison
-Paxon Co.
, 185 NLRB 21, 23
Œ24 (1970).
  See 
Ste
p-penwolf Theatr
e Co., 342 NLRB 69 (2004); 
Wadsworth The
a-tre Management
, 349 NLRB 122 (2007); 
Columb
us Sy
mphony 
2 The parties stipulated at hearing that these named individuals are 
not supervisors under Section 2(11) of the Act.
 3 The letters of understanding provided by the Employer at hearing 
in Empl
oyer™s Exhibit 1 reference an enclosed rehearsal and perfo
r-mance schedule for 
Christmas Story
.  Ho
wever, the schedules were not 
included as a part of the exhibit. 
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 150 Orchestra
, 350 NLRB 523 (2007).  Under 
Davison
-Paxon
, ﬁan 
employee is deemed to have a sufficient regularity of emplo
y-ment to demonstrate a community of interest with unit emplo
y-ees if the employee regularly averages 4 or more hours of work 
per
 week for the last quarter prior to the eligibility date.ﬂ  
Da-vison
-Paxon
 at 23
Œ24.  However, the Board has also fashioned 
alternative eligibility formulas to fit unique conditions of pa
r-ticular industries where special circumstances exist in order ﬁto 
per
mit optimum employee enfranchisement and free choice, 
without enfranchising individuals with no real continuing inte
r-est in the terms and conditions of employment offered by the 
employer.ﬂ  
Trump Taj M
ahal Casino
, 306 NLRB 294, 296 
(1992), enfd. 2 F.3d 35 
(3d Cir. 1993); 
DIC Entertainment, 
L.P
., 328 NLRB 660 (1999), enfd. 238 F.3d 434 (D.C. Cir. 
2001).  The Board has found that ﬁspecial circumstancesﬂ i
n-clude irregular employment patterns, specifically within the 
entertainment industry.  See 
The Julliard Sc
hool
, 208 NLRB 
153 (1974)
 (employees were eligible to vote where they had 
worked on two productions for a total of 5 days over a 1 year 
period or at least 15 days over a 2
-year period); 
American Zo
e-trope Productions
, 207 NLRB 621 (1973)
 (employees worked 
two productions over a 
1-year period); 
DIC Ente
rtainment, 
L.P.
, supra
 (two productions totaling 
5 days in a si
ngle year or 
at least 15 days over a 
1-year period).
 The Petitioner takes the position that special circumstances 
exist here to warrant the applica
tion of the kind of formula 
found in 
The Julliard School
, but believes the traditional 
Da-vison
-Paxon
 sta
ndard is more appropriate because it would 
ﬁpermit optimum employee enfranchisement and free choice.ﬂ  
Although the Petitioner believes a literal readin
g of 
Julliard
™s 2-year standard would allow for all 
10 of the current pet
itioned
-for employees to be eligible to vote, it b
elieves that this would 
unquestionably be the case under the 
Davison
-Paxon
 formula.  
The Employer, in addition to its position that t
he petition 
should be dismissed because the Petitioner seeks a unit of te
m-
porary or casual employees who have no reasonable expect
a-tion of co
ntinued employment, asserts that neither 
Julliard
 nor 
Davison
-Paxon
 is appropriate.  With respect to 
Julliard
, the 
Employer argues that this case is distinguishable because (1) 

Julliard 
involved a ﬁdegree gran
ting, educational corporationﬂ 
and not a ﬁprofessional theatre; (2) 
Jull
iard™s
 productions did 
not run for weeks at a time and involved large, highly exper
i-enced 
casts; (3) 
Julliard
 held few productions each year and 
each production consisted of 3 or 4 performances as opposed to 
the instant case where each production involves 25 to 40 pe
r-formances; in 
Julliard
, the union sought to represent the ﬁentire 
stage d
epart
mentﬂ and here it seeks only a unit of 10 musicians; 
(4) the unit in 
Julliard
 included 5 full
-time employees and there 
are no such emplo
yees in the instant petitioned
-for unit; (5) the 
record in 
Julliard
 ind
icated that many of the petitioned
-for 
employees 
worked for periods of time which indicate repetitive 
employment and permitted them to re
asonably anticipate future 
employment with the Employer; and (6) 
Julliard
 hired emplo
y-ees from the same labor market and some emplo
yees worked 
for as many as 35 weeks w
hen the musicians in the current case 
are hired from all over the country and none of them have 

worked for the Employer for more than a month and a half.  
With respect to the use of the 
Davison
-Paxon
 formula, the E
m-ployer submits that none of the current t
en musicians would be 
eligible to vote because the Board excludes employees where 
they work on an ﬁintermittent, sp
oradic basis for a temporary 
period of time.ﬂ  
Davison
-Paxon
 at 23.
 I find that the facts of this case shows a ﬁspecial circu
m-stanceﬂ more al
igned with that of 
Julliard School
 and that the 
formula set forth within that decision is appropriate and appl
i-cable.  The E
mployer is correct that the Board has previously 
rejected alternative formulas in cases such as 
Columbus Sy
m-phony Orchestra,
 350 NLR
B 523 (2007), 
Wadsworth Theatre 
Management
, 349 NLRB 122 (2007), and 
Steppenwolf Theatre 
Co., 342 NLRB 69 (2004).  But as with every case, whether 
special circumstances exist and warrant a different formula than 
Davison
-Paxon
 requires a fact
-driven analysi
s.  A critical co
n-sideration in such an analysis is the employment pattern that is 
the result of the length and number of relevant productions put 
on by the employer as well as the extent that the employer r
e-lies on on
-call or per diem employees to pe
rform
 its work.  
Steppenwolf 
at 71Œ72.  For example, in 
Colu
mbus Symphon
y Orchestra
, 350 NLRB 
523 (2007)
, an alternative formula was 
not found appropriate because the employer had a year
-round, 
46-week schedule of productions for the petitioned
-for unit, 

involv
ing a full
-time staff alongside a complement of on
-call, 
as-needed employees.  In 
Wadsworth Theatre
 Management, 
349 NLRB 
122 (2007)
, the petitioned
-for employees performed 
in at least four productions lasting 
4 weeks each, in addition to 
other regularly sc
heduled weekly and special events.  It is not 
disputed that the E
mployer in the instant case performs 7 to 8 
productions per season with each production generating 25 to 
40 separate performances.  However, those numbers account 
for all of the Employer™s pr
oductions.  The productions that are 
relevant are those in which the Employer hired and utilized 
musicians
.  The record evidence establish
ed that dating back to 
its 2006
Œ2007 season, the Employer has retained musicians for 
one musical production each seaso
n, with that number increa
s-ing to three musical shows during the current 2009
Œ2010 se
a-son.  Musicians are not hired for the season, but for single pr
o-ductions and can result in a varying number of actual hires.  For 

example, ten musicians are e
mployed for 
Christmas Story
 while 
only two are anticipated for 
Venice
.  In 
Julliard
, special ci
r-cumstances were found to exist because the employer in that 

case conducted relatively few events each year with three or 

four performances at the most and they relied predo
minantly on 
per diem employees.  The spirit of 
Julliard
 allows for the opt
i-mum employee enfra
nchisement and free choice that is sought 
by the Board in just this type of case:  an entertainment industry 

employer with a group of employees who, but for an irr
egular 
employment pa
ttern, would otherwise constitute an appropriate 
unit for the purpose of collective
 bargaining.  Although the 
Petitioner submits that the 
Davison
-Paxon
 formula is more 
appropriate, I disagree.  Use of the 
4-hour average over the 
previou
s quarter is a more restrictive eligibility formula.  While 
all of the pet
itioned
-for employees are currently eligible under 
Davi
son
-Paxon
, use of that formula would serve to disenfra
n-chise those employees whom, notwit
hstanding their irregular 
employment p
attern have a real continuing interest in the terms 
and conditions of employment offered by the Employer.  
Therefore, I find that application of the alternative formula set 
 KANSAS CITY REPERTOR
Y THEATRE
, INC
. 151 forth in 
Julliard
 is warranted because of the special circu
m-stances created by the 
infrequency of its musical productions 
and the irregular hiring pattern of musicians.  A
ccordingly, I 
find, consistent with 
The Julliard School
, 208 NLRB 153 
(1974), that musicians employed by the Employer on two pr
o-ductions for a total of 
5 working days o
ver a 
1-year period, or 
15 days over a 
2-year period have a community
-of-interest 
warranting their inclusion in the voting unit.
4 4 The testimony set forth at hearing did not establish a sufficient b
a-sis for limiting the u
nit to only those musicians employed by the E
m-ployer for the 2009
Œ2010 pe
rformance season.
                                                             